Citation Nr: 0308922	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  95-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation on behalf of his 
child, K.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from January 1956 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  


REMAND

By a decision in March 2003, the Board determined that K., 
the appellant's daughter, should be recognized as the child 
of the veteran.  In light of that decision, the Board 
determined that appellate consideration of the remaining 
issue of the appellant's entitlement to an apportionment of 
the veteran's VA disability compensation on behalf of K. is 
in order.  Initially, it was considered that this matter 
could be developed pursuant to the authority pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
upon further consideration, it was determined that 
consideration of this matter should be deferred in favor of 
additional, initial review of that issue by the RO.  

Therefore, this case is REMANDED to the RO for the following 
action:  

Following any additional development of 
the record deemed appropriate, the RO 
should again consider the issue of the 
appellant's entitlement to an 
apportionment of the veteran's VA 
disability compensation on behalf of K., 
the veteran's child.  If action taken 
remains adverse to the appellant, she and 
her accredited representative should be 
furnished a supplemental statement of the 
case and should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


